IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-51063
                        Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

CARLA C. MODLIN,

                                          Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                    USDC No. SA-99-CR-407-ALL
                       --------------------
                          August 23, 2001

Before KING, Chief Judge, and POLITZ and PARKER, Circuit Judges.

PER CURIAM:*

     Carla C. Modlin appeals her sentence of 124 months’

imprisonment after pleading guilty to count one of the

superseding indictment charging her with causing serious bodily

injury to a child under 14 in violation of a Texas statute

assimilated into federal law under the Assimilative Crimes Act,

18 U.S.C. § 13(a) and Tex. Penal Code § 22.04.    She argues that

she unlawfully received a sentence of ten years and four months

in violation of the Act.    She contends that she could not have

received more than ten years’ imprisonment for causing bodily

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-51063
                                -2-

injury, not serious bodily injury, if she had been convicted

under Texas law.   She also argues that the district court erred

by double counting the age of the child in calculating her

guideline sentence.   The Government argues that Modlin waived her

right to appeal her sentence in her plea agreement.    Modlin did

not address the waiver-of-appeal provision in her original brief,

and she has not filed a reply brief responding to the

Government’s argument.

      A defendant may, as part of a valid plea agreement, waive

his statutory right to appeal his sentence.    United States v.

Melancon, 972 F.2d 566, 568 (5th Cir. 1992).   To be valid, the

waiver must be an informed one.   Id.   When the record clearly

shows that the defendant read and understood the plea agreement

and that he raised no question regarding the waiver-of-appeal

provision, the plea agreement is upheld.    United States v.

Portillo, 18 F.3d 290, 292-93 (5th Cir. 1994).

      At the Rule 11 hearing, Modlin swore that she had read and

understood the plea agreement and that she had voluntarily signed

it.   The district court specifically referred to the waiver-of-

appeal provision contained in the plea agreement and asked Modlin

whether she understood that she had given up her right to appeal

her conviction or sentence except under very limited

circumstances, and Modlin responded that she understood.   There

is nothing in the record to indicate that Modlin did not

understand or was confused by the waiver-of-appeal provision.

The record shows that Modlin knowingly and voluntarily waived her
                          No. 00-51063
                               -3-

right to appeal her sentence in her plea agreement.   Portillo, 18
F.3d at 292-93.

     AFFIRMED.